OFFICE   OF   THE   ATTORNEY      GENERAL      OF TEXAS
                                   AUSTIN
-c.llua
.-eunn.


      xou. Job8A.Haoailton
      PlrtriatAttorney
      lihtedor,Teas




                             purpaeo of thi8 Act the term,
                             rball w8n s final oanrietlon.
            Aleo, for t&i parposootthI A&, a iorfsiture
            of bail or oellatorel    deporltedto 8wum l
             emilr a da a t’s
                            a p   a r ek nee in u o u r t,vhle h fo r -
             r 0itu z -ah e r h9”
                                o b o *n r a o a teb ,s& l   b o eq u ir e-
             lent to 8 aontbtlon.*
                                                                              s22




AasirtnatAttorneyOenersl,               aQdres8sd
                                to BcimrOeWlsoa,
Jr, Direat&,Departmatof FublioSafety,Aqdln, T~Hs,
holdingthat:
          *Theo 18 a0 wadetory 21u6perusioaof
     driver'8liowl8ain the oaw ar ociaviotion
     wherein n tuspendsd wateaoe is given tmlasr
     and until ruoh judmat baa koow    final by
     latlon   of    the court     in keeping !TSth the t e?ma



          Iror     your   oontenleno~      we   laalo8r   ~1 Oopf   at thth
d~ore wntloned oplnloa.
        . In via? oi the above meatioaadapin%osend the
auth0titiee  aited therein,you 8m ~t3pO0m.n~ 0twieed
that   it-is the opinion-ofthidspartmnt thatwhen a d&en-
dwt has been oonrictedof drivhg a-motorrahlaleunder
?ho lnflaeaaeat lntorhati*      llquar, under~Mlole 808
of tha Ptmel Code anl tha sentewe   ha8 been mspanded,
all the punishment ineludingthe retokationOS a defon-
dant’a Uo*nse wzntid be dUSQMild8d under the jwl#neat aad
that the defendant*8 licentm oeanot be revokedunder Art%-
018 68E#a Varnon*rRarimd Civil Statulms, where be has
been oomhdl     of drirlnga motor rehlols upon a pub118
road tiile intorioated and his juclgmsnt af mwiatioa   ha8
been suepsndbd.
        Trurtl thd the foregoingfully,BparerByour
inquiry,'18rwn %
                                           Yours tory truly
                                   ATTORNEY CRgagRAt
                                                   OF          TEUAS




              ATTORNEYGENE